EXHIBIT 10.46
(LOGO) [f52388f5238801.gif]

February 6, 2009   (ALEXZA LOGO) [f52388f5238800.gif]

Anthony Tebbutt
10516 Manzanita Court
Cupertino, CA 95014
Dear Tony:
As we have discussed, Alexza is significantly consolidating its operations, with
a very high focus on the AZ-004 NDA submission and the related activities
surrounding the scale-up of commercial manufacturing. While we have had no
clinical failures, per se, we are dramatically impacted by our industry’s very
difficult financing market, and the general significant downturn in the U.S. and
worldwide economy. At the same time, we have made the strategic decision to
indefinitely delay our commercial aspirations, save for some strategic marketing
interactions with our planned US marketing partner. As a result, Alexza is
restructuring its organization to fit these new directions, eliminate
redundancy, postpone development work on several product candidates, and
significantly reduce expenses.
Your position as Senior Vice President, Business Development and Corporate
Strategy, is being eliminated. We very much appreciate your gracious offer to
remain with Alexza through what we plan will be a successful execution of our
APA activities, culminating with the actual APA meeting in mid-May. With this
timeline in mind, your last employed day at Alexza will be May 31, 2009 (“Final
Date of Employment”).

•   You will continue to receive your current salary, benefits and housing
allowance, minus your portion of any benefits premiums, through May 31, 2009.
Also on May 31, the Company will pay you for your accrued but unused FTO through
your Final Date of Employment.   •   The Company will reimburse you for any
outstanding, reasonable business expenses that you have incurred on the
Company’s behalf through the Final Date of Employment. You should submit
appropriate documentation pursuant to the Company’s Travel and Expense
reimbursement guidelines on or before May 31, 2009.

In addition, because your employment is being terminated in connection with a
Restructuring as defined by the enclosed Alexza Pharmaceuticals Inc.
January 2009 Severance Plan (the “Plan”), you are eligible for severance pay and
benefits under the terms of the Plan. To be eligible to receive the severance
pay and benefits provided under the Plan, you will need to sign and return the
enclosed Release Agreement within the time period specified in the Release
Agreement.

Page 1 of 3



--------------------------------------------------------------------------------



 



This letter summarizes the pay and benefits that you will be eligible to receive
under the Plan, but the actual terms of this letter will govern if there is any
discrepancy between this letter and the Plan. You will be eligible for the
following:

  (1)   Severance Pay. A lump sum payment, equal to your current rate of base
salary from June 1, 2009 through January 31, 2010 and your current housing
allowance from June 1, 2009 through January 31, 2010, will be paid to you on
May 31, 2009, adjusted for applicable taxes and withholdings. If the company
adopts a performance or bonus program for 2009, you will not be eligible to
participate in this plan.     (2)   Medical, Dental and Vision Insurance. If you
elect COBRA continuation coverage and provided that you and your dependants
remain eligible for COBRA continuation coverage and do not become eligible for
benefits from a new job, the Company will reimburse you for medical, dental,
vision and Employee Assistance Plan (EAP) insurance premiums for coverage of you
and your beneficiaries for the period from June 1, 2009 through January 31,
2010. Thereafter, you may continue COBRA coverage for yourself and any
beneficiaries at your own expense for the remainder of the COBRA period, to the
extent you and they remain eligible. If you are currently a participant in the
Blue Shield PPO, Alexza understands that bearing the full premiums and a high
deductible can present undue financial hardship. To minimize this impact, with
the return of your Release Agreement, Alexza will continue to reimburse
deductible eligible expenses through the employer funded Flex-Plan Services
Health Reimbursement Arrangement through the end of the 2009 plan year.     (3)
  Consultancy. From June 1, 2009 until January 31, 2010, we will retain you as a
Consultant. You will not be required to provide more than 5 hours of consulting
in any given month (at a rate of $300/hour), and any consulting would be only if
and when requested by Alexza. This consultancy allows us to extend your stock
option exercise date as approved by the Alexza BOD (see below).     (4)   Stock
Option Vesting. The Company will continue the vesting on your outstanding stock
options through January 31, 2010. You will then have 90 days, or until April 30,
2010, to exercise/purchase your vested shares. This continued vesting of the
stock options would become effective after the Company receives your signed
Release Agreement.     (5)   Outplacement Assistance. Upon receipt of your
timely written request, the Company will provide you with outplacement
services/career transition consulting services through January 31, 2010, at the
Executive Team level of services.

Page 2 of 3



--------------------------------------------------------------------------------



 



Please review, sign and return the enclosed Release Agreement and related
paperwork to receive the payments and benefits provided under the Plan and this
Letter. These payments and benefits will be paid as outlined above, provided we
receive your signed Release Agreement by February 28, 2009. You are advised to
consult with an attorney before signing the Release Agreement.
Alexza is grateful for the efforts you have made on Alexza’s behalf, and we
regret that we have had to take this employment action. We wish you the best of
luck in your future endeavors.
With best regards,
-s- thomas b. king [f52388f5238802.gif]
Thomas B.King
President and CEO

Page 3 of 3



--------------------------------------------------------------------------------



 



RELEASE AGREEMENT
In return for the severance pay and benefits I will receive pursuant to the
Alexza Pharmaceuticals Inc. January 2009 Severance Plan
(the “Plan”), a copy of which I have received and reviewed, I agree to the terms
set forth below.

1.   Release of Claims. I, for myself, my heirs, administrators, executors and
assigns release Alexza Pharmaceuticals Inc. (the “Company”), and its respective
parents, divisions, subsidiaries, and affiliated entities, and each of those
entities’ respective current and former shareholders, investors, directors,
officers, employees, agents, attorneys, insurers, legal successors and assigns
(the “Released Parties”), from any and all claims, actions and causes of action,
whether now known or unknown, that I have, or at any other time had, or shall or
may have against those Released Parties based upon or arising out of any matter,
cause, fact, thing, act or omission whatsoever occurring or existing at any time
up to and including the date on which I sign this Agreement, including, but not
limited to, any claims relating to my employment or termination from employment
or claims of wrongful termination, breach of contract, fraud, negligent
misrepresentation, defamation, infliction of emotional distress, retaliation, or
national origin, race, age, sex, disability, sexual orientation or other
discrimination or harassment under the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
California Fair Employment and Housing Act, or any other applicable Federal,
State or local law. I acknowledge that I have no lawsuits, claims or actions
pending in my name or on my behalf against the Released Parties, and also
expressly waive any and all remedies that may be available under any statute or
the common law, including, without limitation, back pay, front pay, other
damages, court costs and reinstatement.       I acknowledge that I have read
section 1542 of the Civil Code of the State of California which, in its
entirety, states:

      A general release does not extend to claims which the creditor does not
know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.

    I hereby waive any rights that I have under section 1542 of the Civil Code
of the State of California (or any similar provision of the laws of any other
jurisdiction) to the fullest extent that I may lawfully waive such rights
pertaining to this Agreement and the release of claims contained herein, and I
affirm that it is my intention to release all known and unknown claims that I
have against the Released Parties.

    This Release Agreement does not affect any rights to which I may be entitled
as a terminated employee under any of the Company’s employee benefit plans,
including but not limited to any applicable stock option plan.

2.   Receipt of Payment. I acknowledge that I have received payment for all
salary, wages, vacation pay and other compensation due to me based on my
employment with the Company through the date I sign this Release Agreement.   3.
  Confidential Information and Return of Property. I shall continue to maintain
all confidential and proprietary information of the Company as required by the
Company’s confidentiality agreement I have previously signed. I further agree to
return immediately any and all of the Company’s property that is in my
possession, custody or control. All other agreements that I have with the
Company are superseded except for those agreements referenced in this Release
Agreement and the agreements set forth in my Termination Certification, which I
am required to sign in connection with my termination.

 



--------------------------------------------------------------------------------



 



4.   Nondisparagement. I agree that I will not at any time in the future make
any critical or disparaging statements about the Company, its products or its
employees, unless such statements are made truthfully in response to a subpoena
or other legal process.   5.   Choice of Law and Venue. This Release Agreement
shall be governed and interpreted according to the laws of the State of
California, without regard to any conflict of law principles. Any claim or
controversy arising out of this Release Agreement, or the breach thereof, shall
be subject to the jurisdiction of the state and federal courts located in Santa
Clara County, California.   6.   No Admission. I understand and agree that this
Release Agreement is not to be construed as an admission of liability by the
Released Parties.   7.   Consideration of Release Agreement. I understand that I
have had the opportunity, if I so desired, to take up to forty-five (45) days to
consider this Release Agreement. I further acknowledge that the Company is
hereby advising me to consult with an attorney prior to executing this Release
Agreement.   8.   Receipt of Information. Upon the commencement of the period
for my consideration of this Release Agreement, the Company has provided me with
information concerning the subject of employees selected and not selected for
eligibility for severance benefits. Such information is set forth in Attachment
A hereto. I acknowledge receipt of this Attachment.   9.   Revocation Period. I
understand that I will have seven (7) days following my signing of this Release
Agreement in which to revoke this Release Agreement by a written notice to be
received by the Company at the following address: Alexza Pharmaceuticals Inc.,
2091 Stierlin Ct. Mountain View, CA 94043 or by sending notice of revocation via
facsimile to 650-944-7501 (no cover sheet required) no later than the end of
such seven-day period. I understand that this Release Agreement shall not become
effective until the revocation period has expired (the “Effective Date”).   10.
  Full Review of Release Agreement. My signature below confirms that I have
carefully read and reviewed this Release Agreement. I fully understand all of
its terms and conditions and have not relied upon any other representations by
the Company or the employees or agents of the Company concerning the terms of
this Release Agreement. I execute and deliver this Release Agreement freely and
voluntarily.

UNDERSTOOD, ACCEPTED AND AGREED

         
/s/ Anthony Tebutt
 
  2/17/09
 
   
Anthony Tebutt
  Date    

 